     Case 3:14-cv-02401-MMA-JLB Document 124 Filed 04/23/20 PageID.756 Page 1 of 2


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    RAUL ARELLANO, JR.,                                   Case No. 3:14-cv-02401-MMA-JLB
12                                       Plaintiff,
                                                            ORDER DENYING PLAINTIFF’S
13                         vs.                              MOTION FOR RELIEF FROM
                                                            JUDGMENT UNDER RULE 59(E)
14
15    E. OJEDA, et al.,
                                                            [Doc. No. 123]
16                                    Defendants.

17
18
19
20          Plaintiff Raul Arellano, Jr., a state prisoner proceeding pro se, brings an Eighth
21    Amendment conditions of confinement claim pursuant to 42 U.S.C. § 1983, arising out of
22    allegations that prison officials failed to adequately respond when his cell toilet clogged
23    and overflowed over the course of a long weekend in April 2014. As relevant here,
24    Defendants O. Mack and L. Helmick previously moved for summary judgment on the
25    ground that they are entitled to qualified immunity from suit. See Doc. No. 101. The
26    Court granted the motion and entered judgment in favor of Defendants. See Doc. Nos.
27    105, 106. Plaintiff moved for reconsideration of the Court’s ruling and judgment
28    pursuant to Federal Rule of Civil Procedure 59(e). See Doc. No. 114. The Court denied

                                                      -1-                      3:14-cv-02401-MMA-JLB
     Case 3:14-cv-02401-MMA-JLB Document 124 Filed 04/23/20 PageID.757 Page 2 of 2


1     Plaintiff’s motion. See Doc. No. 121. Plaintiff once against moves for reconsideration,
2     arguing that the Court committed clear error. See Doc. No. 123.
3           Federal Rule of Civil Procedure 59(e) authorizes courts to provide relief from
4     judgment by motion. See Fed. R. Civ. P. 59(e). It is appropriate to alter or amend a
5     judgment pursuant to this rule if “(1) the district court is presented with newly discovered
6     evidence, (2) the district court committed clear error or made an initial decision that was
7     manifestly unjust, or (3) there is an intervening change in controlling law.” United Nat.
8     Ins. Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009). To carry the
9     burden of proof, a moving party seeking reconsideration must show more than a
10    disagreement with the Court’s decision or a recapitulation of the cases and arguments
11    previously considered by the court. See United States v. Westlands Water Dist., 134 F.
12    Supp. 2d 1111, 1131 (E.D. Cal. 2001). This is because Rule 59(e) may not be used to
13    relitigate old matters, raise new arguments, or present evidence that could have been
14    raised prior to entry of the judgment. Exxon Shipping Co. v. Baker, 554 U.S. 471, 486-87
15    (2008); see also Taylor v. Knapp, 871 F.2d 803, 805 (9th Cir. 1988) (finding denial of a
16    Rule 59(e) motion proper where the motion “presented no arguments that had not already
17    been raised in opposition to summary judgment”). Yet that is precisely Plaintiff’s
18    intention in bringing the instant motion.
19          In any event, the Court has carefully reviewed the entire record of this case and
20    exhaustively reconsidered its previous rulings. The Court is satisfied that it did not
21    commit any error. Defendants Mack and Helmick are entitled to qualified immunity
22    from suit and judgment in their favor. Accordingly, the Court DENIES Plaintiff’s
23    motion. The Court DIRECTS the Clerk of Court to provide Plaintiff with a blank Notice
24    of Appeal (Civil) form.
25          IT IS SO ORDERED.
26    DATED: April 23, 2020
27
28

                                                   -2-                         3:14-cv-02401-MMA-JLB
